NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
PURLENE HIGGINS,
Petition.er,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2012-3104
Petiti0n for review of the Merit Systems Pr0tection
B0ard in case n0. SFO831110572-I-1.
ON MOTION
ORDER
Pur1ene Higgins moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORDI3RED THAT:
The motion is granted

HIGGINS V. OPM
2
FOR THE COURT
 29  /s/ J an Horba1y
Date J an H0rba1y
ccc Pur1ene Higgins
Jeanne E. Davids0n, Esq.
s21
C1erk
s=u.Eo
PEAl.S FC|R
“'S1?4%'iF§§§1i§.Pc\ncv\T
MAR 2 9 2012
N HORBAl.Y
JA CLERK